Leach, J.,
concurring. I concur in the syllabus and in the judgment. I do not agree, however, that this is a controversy between “two equally permissible and reasonable interpretations.” In my opinion this is a case where “reasonable minds,” by the application of the proper law, can come to but one conclusion, i. e., that there was a failure of proof that decedent lacked sufficient mind and memory to be able to appreciate her relation to her illegiti*217mate daughter. The issue in a will contest case, such as this, is not whether a decedent does truly “appreciate” such a relationship in the light of the current social mores, but whether the decedent lacked testamentary capacity. Niemes v. Niemes (1917), 97 Ohio St. 145. Here there was no proof which would warrant a conclusion that decedent was other than of “sound mind and memory” within the legal meaning of these words in R. C. 2107.02.
O’Neill, C. J., and Herbert, J., concur in the foregoing concurring opinion.